Garrigues, J.,
dissenting.
The Court of Appeals decision holds that the action is based upon contract, as alleged in paragraph 6 of the complaint; that the remainder of the complaint simply pleads matters of inducement that led to the making of the contract; that after plaintiff had introduced his evidence to support the cause of action based upon contract, and matters of inducement leading to the making of the agreement, and rested, defendant moved for a non-suit, whereupon the trial court held that plaintiff had failed to prove the contract pleaded, but denied the motion for a non-suit, and over the protest of both parties converted the case into a cause of action founded upon fraud and deceit based *489upon the matters pleaded by way of inducement, and required the parties to proceed to trial, without their consent, upon a cause of action based upon fraud and deceit; that the court after holding that the contract had not been proven, to be consistent, should have sustained the motion for a non-suit; but that the trial court was in error in holding that there was no evidence to support the cause of action based upon contract, and should have submitted that issue to the jury; that the District Court in converting a cause of action based upon contract into an action based upon fraud and deceit, without the consent of all the parties, committed error, and remanded the case with directions to try the cause of action pleaded in paragraph 6 of the complaint.
I think the holding and judgment of the Court of Appeals are correct and should be affirmed.